t c memo united_states tax_court gary a simko petitioner v commissioner of internal revenue respondent docket no filed date gary a simko pro_se donald k rogers for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions the only issue for decision is whether amounts received by petitioner in settlement of a lawsuit are excludable from income under sec_104 findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at eaton ohio on date petitioner commenced legal action against his former employer united cable tv of oakland inc united for damages related to the termination of his employment with united on date petitioner's complaint asserted claims of breach of contract negligence and intentional infliction of emotional distress petitioner's complaint further alleged that as a result of united's conduct petitioner suffered loss of employment and employability loss of past and future earnings emotional pain and suffering mental anguish and defamation of character respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 and if it is determined that the amounts in question constitute taxable_income to petitioner petitioner is entitled to an itemized_deduction in the amount by which petitioner's total legal fees and costs of dollar_figure exceed percent of petitioner's adjusted_gross_income petitioner and united agreed to a nonbinding mediation proceeding held on date prior to the mediation proceeding petitioner submitted a mediation summary which stated in part petitioner was employed by united on a full time permanent basis starting in date the personnel policy handbook which is relevant to this case contains several important passages which confirm that petitioner's employment required good cause for discharge nevertheless united has contested in this litigation the nature of employment claiming that petitioner was an at-will employee and could be fired without just cause after being hired petitioner's employment continued without incident and with good performance in the ensuing months in november of despite assurances of continued job security a great number of people began losing their jobs in each case united had put together stated reasons or allegations supposedly justifying the terminations united's alleged reason for terminating petitioner although united claims not to have needed a reason was that petitioner was guilty of misconduct united alleges that on date petitioner got into the wrong truck to go out to do field work analysis of the losses suffered by petitioner is being performed currently by an expert mr charles monroe and it is expected that he may have a verbal informal and unofficial calculation by the time of mediation concerning the projected losses of petitioner in terms of benefits back pay and front pay the mediation summary does not address the tort type claims raised by petitioner in his complaint and does not discuss any personal injury suffered by petitioner the mediation panel upon evaluation of each party's respective position decided that united should pay petitioner dollar_figure in damages on date petitioner and united agreed to accept the mediation panel's evaluation and entered a stipulation and order for dismissal petitioner signed a settlement statement on date acknowledging his receipt of the settlement proceeds less attorney's_fees and expenses the statement of settlement does not identify or place a value on the specified claims of petitioner opinion as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 in this regard statutory exclusions from income must be narrowly construed commissioner v schleier u s __ __ 115_sct_2159 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal injuries or sickness this exclusion is warranted when the underlying cause of action giving rise to the recovery_of the funds in question is based upon tort or tort-type rights and the funds are received on account of personal_injury_or_sickness o'gilvie v united_states u s ___ 117_sct_452 commissioner v schleier u s at ____ s ct pincite 106_tc_441 sec_104 sec_1_104-1 income_tax regs where damages are received pursuant to a settlement agreement the nature of the claim that constitutes the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 foster v commissioner tcmemo_1996_276 t he critical question is in lieu of what was the settlement amount_paid 105_tc_396 in determining the answer to this question the most important factor is the intent of the payor 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir while the parties' settlement agreement does not in any manner allocate the proceeds to any particular claim raised by petitioner the settlement reflects the parties' willingness to accede to the conclusions of the mediation panel therefore we find that the mediation panel's evaluation served as the basis of the settlement petitioner's mediation summary furnished to the panel prior to the mediation hearing asserted claims that united breached an employment agreement by terminating petitioner the mediation summary however did not discuss any of the tort- related claims contained in petitioner's original complaint moreover the mediation summary's proposal of damage amounts appears to be based upon petitioner's lost earnings rather than upon any specific personal injury sustained by petitioner the mediation panel's evaluation as well as the settlement in question were based upon the claim that united had breached an employment contract in terminating petitioner resulting in economic damages from loss of benefits and wages therefore petitioner has failed to meet his burden of proving that the settlement was based upon tort or tort-type claims furthermore petitioner has failed to meet his burden of proving that the settlement proceeds were paid on account of personal injuries accordingly we sustain respondent's determination to reflect the foregoing decision will be entered under rule
